IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ID. No. 1504001053B
In and for Kent County

STATE OF DELAWARE,
V.

VVILLIAM L. BESSICKS,

)
)
)
) RK15-04_0120-01 PFBPP (F)
) RK15-04-0121-01 PABPP (F)
)

)

Defendant.

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Lindsay A. Taylor, Esq., Deputy Attorney General, Departrnent of Justice, for the
State of DelaWare.

William L. Bessicks, Pro se

FREUD, Commissioner
December 4, 2018

The defendant, William L. Bessicks (“Bessicks”), Was found guilty as charged
on June 1, 2016 by a jury of one count of Possession of a Firearm by a Person
Prohibited, 11 Del. C. § 1448 and one count of Possession of Ammunition by a
Person Prohibited, 11 Del. C. § 1448. An Investigative Services Offlce report Was
ordered. On July 26, 2016 Bessicks Was sentenced to a total of eight years

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

incarceration, suspended after serving five years minimum mandatory, due to
Bessicks prior criminal history, followed by probation.

A timely Notice of Appeal to the Delaware Supreme Court was filed.
Bessicks’s Appellate Counsel filed a brief and motion to withdraw pursuant to
Supreme Court Rule 26(c). In the motion to withdraw, Appellate Counsel
represented that he conducted a conscientious review of the record and concluded
that no meritorious issues existed. By letter, counsel informed Bessicks of the
provisions of Rule 26(c) and attached a copy of the motion to withdraw and
accompanying brief. Bessicks was informed of his right to supplement his
attorney’s presentation. Bessicks, pro se, raised one issue for appeal for the
Supreme Court to consider, which the Supreme Court summarized as follows:

(9) On appeal, Bessicks argues there Was insufficient
evidence to support his PFBPP conviction. Bessicks
claims he could not possess a gun his girlfriend told him
she gave away. Bessicks also emphasizes that his
girlfriend testified the gun belonged to her and that
Bessicks never touched the gun.l

The Supreme Court granted the State’s motion to affirm.2 Next, Bessicks, pro
se, filed a Motion for Postconviction Relief pursuant to Superior Court Criminal

Rule 61. In his motion, Bessicks raises four grounds for relief alleging in part

ineffective assistance of counsel.

 

1 Bessicks v. State, 160 A.3d 471 (TABLE), 2017 WL 1383760 at *2.

2 Id.

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

FACTS
The following is a summary of the facts as noted by the Supreme Court in its
opinion on Bessicks’s direct appeal:

(4) The trial record in this case reflects that, on April 2,
2015, Delaware State Police executed search warrants at
two residences in Magnolia. One of the residences was a
blue mobile home. When the police arrived at the mobile
home to execute the search warrant, they found Bessicks,
his girlfriend, and several children present.

(5) Dun'ng the search, the police found a box of
ammunition in a plastic bag hanging over the nightstand on
the left side of the bed in the master bedroom. There was
male clothing on the left side of the bed. The police found
a magazine for a .22 caliber handgun under the right side
of the mattress. The police found a loaded .22 caliber
handgun on the floor of the bedroom closet. At the mobile
home, Bessicks told the police the items under the mattress
belonged to him. Bessicks’ girlfriend told the police, in
Bessicks’ earshot, that she once had a handgun in the
home, but she had given it away to a homeless person in
the area.

(6) The police subsequently interviewed Bessicks and his
girlfriend at the police station. After receiving Miranda
wamings. Bessicks told the police he and his girlfriend
had the gun because of violence in the neighborhood He
said he knew they should not have the gun in the house, but
they had to do something. Bessicks also said his girlfriend
got the gun from a junkie and he told her the gun was
unnecessary and unwise. According to Bessicks, his

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

girlfriend told him that she gave the gun away. As to the
box of ammunition over the nightstand, Bessicks said a
friend gave it to him because it was the right type of
ammunition for the gun. Bessicks put the box of
ammunition in a bag and forgot about it.

(7) Bessicks’ girlfriend told the police that the gun and
magazine belonged to her. At trial, Bessicks’ girlfriend
testified that the gun, magazine, and the box of ammunition
belonged to her and Bessicks never touched them.
Bessicks’ girlfriend pled guilty to possession of a gun. She
testified that she obtained the gun due to violence in the
neighborhood She admitted that she was not truthful
when she told the police at the house that she had given the
gun away.

(8) The police did not attempt to collect any fingerprint or
DNA evidence from the gun. A certified Superior Court
record showing Bessicks’ 2005 conviction for Robbery in
the Second Degree was admitted into evidence. The jury
found Bessicks guilty of PFBPP and PABPP.3

BESSICKS’ CONTENTIONS
In his motion, Bessick raises four grounds of relief as follows:

Ground one: Ineffective Assistance OfCounsel.
Within trial, counsel Tannehill (sic)
neither made any objections or
disputed any of the states misconduct
and misinterpretations.

 

3 Bessicks, 2017 WL 1383760 at *1-2.

4

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

Ground two:

Ground three:

Ground four:4

These claims contain Bessicks arguments in full as he did not file any

supporting memorandum

Under Delaware law, this Court must first determine whether Bessicks has met
the procedural requirements of Superior Court Criminal Rule 61(i) before it may

consider the merits of his postconviction relief claim.5 Under Rule 61 , postconviction

 

4 This ground has been labeled “four” as it follows Ground three in Bessicks’ motion.

Prosecutor Misconduct.

Within trial, State gave false,
misinterpet (sic) & improper
presentation and testimony creating
misconduct of the overall case'.

Selective Prosecution.

Within trial, state showed a selective
mind toward prosecuting case 79 Terry
rather than looking at the in a whole.

The circumstantial evidence
surrounding the (PFBPP) charge under
“Constructive Possession” was never
proven in its entirety under Del. C
1448. The 3 determining factors that is
used to find a defendant guilty was not
met altogether

DISCUSSION

5 Bal`ley v. State, 588 A.2d 1121, 1127 (Del. 1991).

5

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

claims for relief must be brought within one year of the conviction becoming final.6
Bessicks’ motion was filed in a timely fashion, thus the bar of Rule 61(i)(l) does not
apply to the claims raised in his motion. As this is Bessicks’ initial motion for
postconviction relief, the bar of Rule 61(i)(2), Which prevents consideration of any
claim not previously asserted in a postconviction motion, does not apply either.
Grounds for relief not asserted in the proceedings leading to judgment of
conviction are thereafter barred unless the movant demonstrates: (1) cause for the
procedural fault and (2) prejudice from a violation of the movant’s rights.7 The bars
to relief are inapplicable to a jurisdictional challenge or to a colorable claim or
miscarriage of justice stemming from a constitutional violation that “undermines the
fundamental legality, reliability, integrity or fairness of the proceeding leading to the
judgment of conviction.”8 Neither Bessicks second or third grounds for relief
concerning alleged misconduct by the State were raised during the trial or on appeal
and are consequently barred by Rule 61 (i)(3) for failing to allege cause or prejudice.
To some degree Bessicks’ fourth ground for relief is a restatement of the
arguments he previously raised in his direct appeal. Rule 61(i)(4) bars any ground

for relief that was formerly adjudicated unless reconsideration of the claim is

 

6 Super. Ct. Crim. R. 61(i)(1).
7 Super. Ct. Crim. R. 61(i)(3).

8 Super. Ct. Crim. R. 61(i)(5).

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

warranted in the interest of justice.9 Bessicks argued on appeal that there was
insufficient evidence to find him guilty before and the Supreme Court found his claim
meritless. Bessicks has made no attempt to argue why reconsideration of this claim
is warranted in the interest of justice. The interest of justice exception of Rule
61(i)(4) has been narrowly defined to require that the movant show that “subsequent
legal developments have revealed that the trial court lacked the authority to convict
or punish” him.10 Bessicks has made no attempt to demonstrate why this claim should
be revisited. This Court is not required to reconsider Bessicks’ claim simply because
it is “refined or restated.”ll F or this reason, this ground for relief should be dismissed
as previously adjudicated under Rule 61(i)(4).

Bessicks’ first claim alleges his Trial Counsel was ineffective for failing to
have made objections to alleged misconduct by the State. These types of claims are
not normally subject to the procedural default rule, in part because the Delaware
Supreme Court will not generally hear such claims for the first time on direct appeal.
F or this reason, many defendants, including Bessicks, allege ineffective assistance of
counsel in order to overcome the procedural default.

However, this path creates confusion if the defendant does not understand that

the test for ineffective assistance of counsel and the test for cause and prejudice are

 

9 Super. Ct. Crim. R. 61(i)(4).

10 Maxion v. szaze, 686 A.2d 148, 150 (Dei. 1996) (quocing Flamer v. Sraze, 585 A.2d
736, 746 (Del. 1990)).

11 Riley v. State, 585 A.2d 719, 721 (Del. 1990).

7

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

distinct, albeit similar, standards.12 The United States Supreme Court has held that:

[i]f the procedural default is the result of ineffective

assistance of counsel, the Sixth Amendment itself requires

that responsibility for the default be imputed to the State,

which may not ‘ [conduct] trials at which persons who face

incarceration must defend themselves without adequate

legal assistance’ [;] [i]neffective assistance of counsel, then,

is cause for a procedural default.13
A movant who interprets the final sentence of the quoted passage to mean that he can
simply assert ineffectiveness and thereby meet the cause requirement will miss the
mark. Rather, to succeed on a claim of ineffective assistance of counsel, a movant
must engage in the two part analysis enunciated in Strickland v. Washingz‘on14 and
adopted by the Delaware Supreme Court in Albury v. State.15

The Strickland test requires the movant show that counsel's errors were so

grievous that his performance fell below an objective standard of reasonableness16

Second, under Strickland the movant must show there is a reasonable degree of

probability that but for counsel's unprofessional error the outcome of the proceedings

 

12 State v. Gattis, 1995 Del. Super. LEXIS 399, at *13.
13 Murray v. Carrier, 477 U.S. 478, 488 (1986).

14 466 U.s. 668 (1984).

15 551 A.2d 53, 58 (D€l. 1988).

16 466 U.s. at 687-88; see Dawson v. S¢are, 673 A.zd 1186, 1190 (Del. 1996).

8

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

would have been different, that is, actual prejudice.17 ln setting forth a claim of
ineffective assistance of counsel, a defendant must make and substantiate concrete
allegations of actual prejudice or risk summary dismissal.18

Generally, a claim for ineffective assistance of counsel fails unless both prongs
of the test have been established.19 However, the showing of prejudice is so central
to this claim that the Strickland court stated "[i]f it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect
will often be so, that course should be followed."20 In other words, if the Court finds
that there is no possibility of prejudice even if a defendant's allegations regarding
counsel's representation were true, the Court may dispose of the claim on this basis
alone.21 Furthermore, the defendant must rebut a “strong presumption” that trial

counsel’s representation fell within the “wide range of reasonable professional

 

17 466 U.S. at 694; see Dawson, 673 A.2d at 1190; Accord, e.g., Zebroski v. State, 822
A.2d 1038, 1043 (Del. 2003); Ayers v. State, 802 A.2d 278, 281 (Del. 2002); Steckel v. State,
795 A.2d 651, 652 (Del. 2002); Johnson v. State, 813 A.2d 161, 167 (Del. 2001); Bialach v.
State, 773 A.2d 383, 387 (Del. 2001); Outten v. State, 720 A.2d 547, 552 (Del. 1998); Skinner
v. State, 607 A.2d 1170, 1172 (Del. 1992); Flamer v. State, 585 A.2d 736, 753-754(De1. 1990).

111 See, e.g., owen v. szaze, 720 A.2d 547, 552 (Del. 1998); Righzer v. srare, 704 A.2d
262, 263 (Del.1997); Somerville v. State, 703 A.2d 629, 632 (Del. 1997); Skinner v. State, 1994
Del. LEXIS 84; Brawley v. State, 1992 Del. LEXIS 417; Younger v. State, 580 A.2d 552, 556
(Del. 1990); Robinson v. State, 562 A.2d 1184, 1185 (Del. 1989). Accord Wells v. Petsock, 941
F.2d 253, 259-60 (3d Cir. 1991).

19 466 U.S. at 687.
20 Id. at 697.

21 State v. Gattis, 1995 Del. Super. LEXIS 399, at *13.

9

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

assistance,” and this Court must eliminate from its consideration the “distorting
effects of hindsight when viewing that representation.”22

In the case at bar, Bessicks attempts to show cause for his procedural default
by making merely conclusory assertions of ineffectiveness of counsel. ln regards to
prejudice, Bessicks simply claims that the failure of Trial Counsel to raise certain
issues was prejudicial Under the circumstances of the case, Bessicks’ allegations are
meritless. The Supreme Court found no error in the trial. Additionally Bessicks was
given an opportunity to raise any issues he deemed appropriate on appeal following
his Appellate Counsel’s motion to withdraw. Bessicks did in fact raise one issue on
appeal. Thus his claims are meritless. The record indicates that Bessicks’ Trial
Counsel did in fact raise all appropriate arguments.23 Bessicks has utterly failed to
demonstrate prejudice as a result of his Counsel’ s alleged failure. This failure is fatal
to Bessicks’ motion. His motion is therefore procedurally barred.24

CONCLUSION

After reviewing the record in this case, it is clear that Bessicks has failed to

avoid the procedural bars of Superior Court Criminal Rule 61(i). Consequently, I

recommend that Bessicks’ postconviction motion be denied as procedurally barred

 

22 466 U.S. at 689; Dawson, 673 A.2d at 1190; Wright v. State, 671 A.2d 1353, 1356
(Del. 1996).

23 See Affidavit of Counsel, D.I. 49.

24 See, e.g. Wright,i 671 A.2d at 1356; Wright v. State, 1992 Del LEXIS 62; Brawley
v. State, 1992 Del. LEXIS 417.

10

State v. William L. Bessicks
ID No. 1504001053B
December 4, 2018

by Superior Court Criminal Rule 61(i)(3) for failure to prove cause and prejudice and

Superior Court Criminal Rule 61(i)(4) as previously adjudicated on direct appeal.

/s/ Andrea M. Freud
Commissioner

AMF/dsc
oc: Prothonotary

11